                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
____________________________________
                                     )
MATTHEW BRADLEY,                     )
                                     )
      Plaintiff,                     )
                                     )
              v.                     )   Civil Action No. 5:19-cv-249-FL
                                     )
ANALYTICAL GRAMMAR, INC.,            )
                                     )
      Defendant.                     )
____________________________________)

                   DECLARATION OF CHRISTOPHER M. THOMAS

       Pursuant to 28 U.S.C. § 1746 and Rule 54(d) of the Federal Rules of Civil Procedure, I,

Christopher M. Thomas, hereby declare as follows:

       1.      This declaration is being submitted in support of Defendant’s Motion For

Attorneys’ Fees, Costs, and Expenses Pursuant to 28 U.S.C. § 1927 and The Court’s Inherent

Authority (the “Motion”).

       2.      I am over 18 years of age, suffer from no known disability, and have personal

knowledge of the facts set forth herein. All the statements in this declaration are true and correct.

The documents attached to this declaration are true and correct copies of the originals.

       3.      I am currently, and for all times relevant to this matter have been, an attorney at

Parker Poe Adams & Bernstein LLP (“Parker Poe”) and local counsel for Defendant Analytical

Grammar, Inc. (“Defendant” or “Analytical Grammar”) in the above-captioned action.

       4.      I have over 17 years of experience in intellectual property litigation. My practice

focuses on intellectual property rights and disputes, including copyright litigation.

       5.      I am a North Carolina State Bar board-certified specialist in trademark law,

originally certified in 2015 and recertified in 2021.


         Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 1 of 63
        6.      I am the chair of the North Carolina Bar Association Intellectual Property Law

Section’s copyright committee.

        7.      I was awarded “Lawyer of the Year” in 2019 for my work in copyright law in

Raleigh by The Best Lawyers in America®. I have also been included in The Best Lawyers in

America® in the categories of Intellectual Property Litigation (from 2018-2021); Copyright Law

(from 2019-2021); Trademark Law (from 2020-2021); and Trade Secrets Law (in 2021). I have

been listed in Chambers USA: America’s Leading Lawyers in Intellectual Property from 2013-

2021. I am profiled as a “Top Rated Intellectual Property Litigation Attorney in Raleigh, NC” in

Super Lawyers® for which I was selected in 2021. Prior to that, I was selected by Super Lawyers

as a “Rising Star” in 2013. I was included in Business North Carolina magazine’s “Legal Elite”

in Intellectual Property Law in 2012, 2013, and 2018. In 2020 and 2021, I was included in the

World Trademark Review’s 1000: The World’s Leading Trademark Professionals.

        8.      Catherine Lawson is an attorney and former clerk to the Chief Justice of North

Carolina. Ms. Lawson worked with me on various intellectual property litigations and

contentious matters, including many copyright matters.

        9.      Sloan Carpenter is an attorney and former clerk to a Judge on the North Carolina

Court of Appeals. Ms. Carpenter works with me on intellectual property litigation and

contentious matters, including copyright matters.

        10.     As part of my representation of Defendant, I am familiar with all of the legal

services provided to Defendant by Parker Poe. These services were either performed by me or

under my supervision.

        11.     A summary of the rates of timekeepers at Parker Poe who worked on this

litigation is below:




                                      2
         Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 2 of 63
                                                      Date of Admission
      Timekeeper                  Position                                        Rates
                                                     into First State Bar
Christopher M. Thomas     Partner                  2003                     $425
Catherine R. L. Lawson    Associate                2012                     $350
Sloan L. E. Carpenter     Associate                2018                     $295
M. Kathy Thompson         Paralegal                –                        $265
Carrie J. Marshall        Paralegal                –                        $235
Victoria B. Burn          Paralegal                –                        $225
Candace Mayhew            Paralegal                –                        $205-210
Marcia M. Bibb            Paralegal                –                        $200
Tina P. Routh             Paralegal                –                        $195

       12.     Defendant incurred attorneys’ fees from Parker Poe in the amount of $24,985.50

from the beginning of our representation of the Defendant through the entry of the Court’s Order

granting Defendant’s Motion for Summary Judgment [DE 63] on March 3, 2021.

       13.     Defendant incurred costs in the amount of $1,066.22 from the beginning of our

representation of the Defendant through the entry of the Court’s Order granting Defendant’s

Motion for Summary Judgment on March 3, 2021.

       14.     These hourly rates and expenses described herein are reasonable, customary, and

consistent with the hourly rates and expenses of similarly-sized law firms in Raleigh, North

Carolina.

       15.     A copy of each invoice from Parker Poe to Defendant in this litigation covering

the period of time from the beginning of our representation of Defendant through March 3, 2012

is attached hereto as Exhibit 1 (the “Parker Poe Invoices”). The Parker Poe Invoices contain

descriptions of the services provided by each Parker Poe timekeeper and of the costs incurred

during this period.

       16.     On March 30, 2021, the U.S. District Court for the Middle District of North

Carolina (Eagles, J.) found Mr. Thomas’s, Ms. Carpenter’s, and Ms. Routh’s rates to be

“reasonable” in a trademark infringement action and awarded over $25,000 in attorneys’ fees to



                                      3
         Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 3 of 63
Parker Poe’s client in connection with the client seeking to hold a defendant in contempt for

continuing to infringe the client’s trademark rights. See Pizza My Heart v. LPMH, et al., No.

1:20-cv-00077-CCE-JEP (M.D.N.C. Mar. 30, 2021) [DE 26 at p.9] attached as Exhibit 2.

       17.     The Motion is not seeking recovery of Parker Poe’s attorneys’ fees incurred after

the entry of the Court’s Order granting Defendant’s Motion for Summary Judgment, or in

connection with this declaration or motion.

       18.     Accordingly, the total costs and fees incurred by Defendant in connection with

Parker Poe’s services from the beginning of our representation of Defendant through March 3,

2012 is $26,051.72, which consists of $24,985.50 in fees and $1,066.22 in costs, as shown on the

Parker Poe Invoices.

       19.     All of the services performed and expenses incurred by Parker Poe and Defendant

in this litigation were necessary to defend Defendant against Plaintiff’s claims. My significant

experience in copyright law was required to defend this action. We staffed this matter leanly and

efficiently by allocating tasks to properly-skilled attorneys and paralegals with lower billing rates

as appropriate. For example, Ms. Lawson represented Analytical Grammar at the only deposition

in the case and during the mediation.

       20.     This case demanded substantial time from Parker Poe. Such time could have been

spent on other billable matters.

       21.     Attached hereto as Exhibit 3 is a true and correct copy of the Court Reporter’s

invoice in the amount of $611.40 for the deposition of Plaintiff Matthew Bradley, which was

conducted December 12, 2019.

       22.     Parker Poe’s total costs for printing and duplication during the relevant time

period were $391.10.




                                      4
         Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 4 of 63
23.    No part of Parker Poe’s fee was contingent or fixed.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this the 8th day of July, 2021.




                                              Christopher M. Thomas




                              5
 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 5 of 63
                   Exhibit 1




Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 6 of 63
                                      THREE WELLS FARGO CENTER
                                                 SUITE 3000
                                          401 S. TRYON STREET
                                  CHARLOTTE, NORTH CAROLINA 28202-1942
                                                704-372-9000
                                       Email: acctghelp@parkerpoe.com
                                        Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                               Invoice Date:       September 19, 2019
ATTN: ERIN M. KARL                                     Invoice Number:                736415
7615 VISTA DEL REY LANE                                Matter Number:            33696-00001
RALEIGH, NC 27613                                                                       CMT




                                              INVOICE SUMMARY

For Professional Services through August 31, 2019


Client:        ANALYTICAL GRAMMAR, INC.
Matter:        MATTHEW BRADLEY



               Fees                                              $       685.00

               Due This Invoice                                  $       685.00




                Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 7 of 63
ANALYTICAL GRAMMAR, INC.                                        Invoice Date:                September 19, 2019
                                                                Invoice Number:                         736415
                                                                Matter Number:                     33696-00001


Fee Detail

Date         Initials    Description                                                                         Hours
08/28/19     VBB         Review Complaint and case docket, prepare Notices of Appearance                       1.2
                         for C. Thomas and C. Lawson, and prepare Motion for Extension of
                         Time to Answer or Otherwise Respond to Complaint and proposed
                         Order
08/29/19     CRL         Prepare motion for extension of time to answer complaint and finalize                 0.5
                         other submissions
08/29/19     VBB         Review and revise Financial Disclosure Statement, electronically file                 0.5
                         Notices of Appearance, Motion for Extension of Time to Answer or
                         Otherwise Respond to Complaint, proposed Order, and Financial
                         Disclosure Statement, and prepare email correspondence to Dan
                         Booth RE filings
08/30/19     CMT         Review, revise, and oversee filing of motion for extension of time to                 0.3
                         answer, proposed order related to same, notices of appearance, and
                         Rule 7.1 disclosures; correspondence with client re: same

                                                                      Total                2.50          $685.00


Timekeeper Summary

Name                                             Timekeeper Title                                 Initials
BURN, VICTORIA B.                                Paralegal                                        VBB
LAWSON, CATHERINE R. L.                          Associate                                        CRL
THOMAS, CHRISTOPHER M.                           Partner                                          CMT




                                                                        Page Number 2 of 3
                   Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 8 of 63
                                          THREE WELLS FARGO CENTER
                                                     SUITE 3000
                                              401 S. TRYON STREET
                                      CHARLOTTE, NORTH CAROLINA 28202-1942
                                                    704-372-9000
                                           Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                       Invoice Date:               September 19, 2019
ATTN: ERIN M. KARL                                             Invoice Number:                        736415
7615 VISTA DEL REY LANE                                        Matter Number:                    33696-00001
RALEIGH, NC 27613                                                                                       CMT




                                                 INVOICE SUMMARY

For Professional Services through August 31, 2019


Client:            ANALYTICAL GRAMMAR, INC.
Matter:            MATTHEW BRADLEY



                   Fees                                                   $             685.00

                   Due This Invoice                                       $             685.00




Please Remit to:          ACH Payments                         Wiring Instructions:
                          Parker Poe Adams and Bernstein LLP   Parker Poe Adams and Bernstein LLP
                          Wells Fargo Bank, N.A.               Wells Fargo Bank, N.A.
                          ABA #: 053000219                     ABA #: 121000248
                          Account#: 2000009087682              Account#: 2000009087682
                          Swift#: WFBIUS6S                     Swift#: WFBIUS6S

                                     PAYMENT DUE UPON RECEIPT
                            PLEASE RETURN THIS PAGE WITH YOUR PAYMENT

                                                                         Page Number 3 of 3
                    Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 9 of 63
                                      THREE WELLS FARGO CENTER
                                                 SUITE 3000
                                          401 S. TRYON STREET
                                  CHARLOTTE, NORTH CAROLINA 28202-1942
                                                704-372-9000
                                       Email: acctghelp@parkerpoe.com
                                        Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                               Invoice Date:          October 15, 2019
ATTN: ERIN M. KARL                                     Invoice Number:                 739266
7615 VISTA DEL REY LANE                                Matter Number:            33696-00001
RALEIGH, NC 27613                                                                        CMT




                                             INVOICE SUMMARY

For Professional Services through September 30, 2019


Client:        ANALYTICAL GRAMMAR, INC.
Matter:        MATTHEW BRADLEY



               Fees                                              $       924.00

               Costs                                             $         1.65

               Due This Invoice                                  $       925.65




                Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 10 of 63
ANALYTICAL GRAMMAR, INC.                                       Invoice Date:                    October 15, 2019
                                                               Invoice Number:                           739266
                                                               Matter Number:                      33696-00001


Fee Detail

Date          Initials   Description                                                                       Hours
09/03/19      MMB        Review and verify deadlines for Order granting Defendant's Motion                   0.1
                         for Extension of Time to Answer to confirm compliance with
                         discovery orders and court rules
09/12/19      CMT        Review and revise answer, affirmative defenses, and counterclaims;                  1.2
                         review and revise notice of special appearance; correspondence with
                         Dan Booth re: same
09/13/19      CMT        Final review of answer and counterclaims; oversee filing of same;                   0.1
                         correspondence with Dan Booth concerning filing of same
09/13/19      MKT        Revise and file Answer and Counterclaims to Complaint                               0.1
09/16/19      CRM        Review and verify date for answer to complaint and counterclaims to                 0.2
                         confirm compliance with discovery orders and court rules
09/17/19      CRL        Review scheduling order and summarize operative deadlines                           0.3
09/17/19      CMT        Correspondence with lead counsel concerning initial order regarding                 0.2
                         planning and scheduling and related deadlines; correspondence with
                         opposing counsel concerning rule 26F conference; correspondence
                         with lead counsel concerning same
09/17/19      CJM        Review and verify deadlines in Initial Order Regarding Planning &                   0.4
                         Scheduling to confirm compliance with discovery orders and court
                         rules

                                                                    Total                2.60          $924.00


Timekeeper Summary

Name                                            Timekeeper Title                                Initials
BIBB, MARCIA M.                                 Paralegal                                       MMB
LAWSON, CATHERINE R. L.                         Associate                                       CRL
MARSHALL, CARRIE J.                             Paralegal                                       CJM
MAYHEW, CANDACE                                 Paralegal                                       CRM
THOMAS, CHRISTOPHER M.                          Partner                                         CMT
THOMPSON, M. KATHY                              Paralegal                                       MKT


Cost Detail

Date             Description                                                                               Costs
09/03/19         IMAGES - SCANS:COMPLAINT                                                                   1.50
09/03/19         IMAGES - SCANS:ORDER                                                                       0.15

                                                                    Total                                  $1.65


                                                                        Page
                  Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 11Number
                                                                             of 63 2 of 3
                                          THREE WELLS FARGO CENTER
                                                     SUITE 3000
                                              401 S. TRYON STREET
                                      CHARLOTTE, NORTH CAROLINA 28202-1942
                                                    704-372-9000
                                           Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                        Invoice Date:                 October 15, 2019
ATTN: ERIN M. KARL                                              Invoice Number:                        739266
7615 VISTA DEL REY LANE                                         Matter Number:                   33696-00001
RALEIGH, NC 27613                                                                                        CMT




                                                  INVOICE SUMMARY

For Professional Services through September 30, 2019


Client:            ANALYTICAL GRAMMAR, INC.
Matter:            MATTHEW BRADLEY



                   Fees                                                    $             924.00

                   Costs                                                   $               1.65

                   Due This Invoice                                        $             925.65




Please Remit to:           ACH Payments                         Wiring Instructions:
                           Parker Poe Adams and Bernstein LLP   Parker Poe Adams and Bernstein LLP
                           Wells Fargo Bank, N.A.               Wells Fargo Bank, N.A.
                           ABA #: 053000219                     ABA #: 121000248
                           Account#: 2000009087682              Account#: 2000009087682
                           Swift#: WFBIUS6S                     Swift#: WFBIUS6S

                                     PAYMENT DUE UPON RECEIPT
                            PLEASE RETURN THIS PAGE WITH YOUR PAYMENT

                                                                         Page
                   Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 12Number
                                                                              of 63 3 of 3
                                      THREE WELLS FARGO CENTER
                                                 SUITE 3000
                                          401 S. TRYON STREET
                                  CHARLOTTE, NORTH CAROLINA 28202-1942
                                                704-372-9000
                                       Email: acctghelp@parkerpoe.com
                                        Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                               Invoice Date:       November 25, 2019
ATTN: ERIN M. KARL                                     Invoice Number:               743857
7615 VISTA DEL REY LANE                                Matter Number:           33696-00001
RALEIGH, NC 27613                                                                      CMT




                                              INVOICE SUMMARY

For Professional Services through October 31, 2019


Client:        ANALYTICAL GRAMMAR, INC.
Matter:        MATTHEW BRADLEY



               Fees                                              $       485.00

               Costs                                             $         2.00

               Due This Invoice                                  $       487.00




                Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 13 of 63
ANALYTICAL GRAMMAR, INC.                                        Invoice Date:                  November 25, 2019
                                                                Invoice Number:                          743857
                                                                Matter Number:                      33696-00001


Fee Detail

Date          Initials    Description                                                                        Hours
10/16/19      CMT         Review and propose revisions to Rule 26(f) report and initial                        0.3
                          disclosures; correspondence with D. Booth re: same
10/25/19      CRM         Review and verify dates for case management order and mediation                      0.5
                          notice to confirm compliance with discovery orders and court rules
10/30/19      CMT         Correspondence with D. Booth re: discovery and depositions                           0.1
10/30/19      CRL         Review discovery requests and coordinate representation for                          0.6
                          depositions

                                                                      Total               1.50           $485.00


Timekeeper Summary

Name                                              Timekeeper Title                                Initials
Lawson, Catherine R. L.                           Associate                                       CRL
Mayhew, Candace                                   Paralegal                                       CRM
Thomas, Christopher M.                            Partner                                         CMT


Cost Detail

Date             Description                                                                                 Costs
10/24/19         IMAGES - SCANS:NOTICES                                                                       0.30
10/24/19         IMAGES - SCANS:NOTICES                                                                       0.30
10/29/19         Online Case Search-- VENDOR: PACER SERVICE CENTER- CHECK NO:                                 1.40
                 474029

                                                                      Total                                  $2.00




                                                                        Page
                  Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 14Number
                                                                             of 63 2 of 3
                                          THREE WELLS FARGO CENTER
                                                     SUITE 3000
                                              401 S. TRYON STREET
                                      CHARLOTTE, NORTH CAROLINA 28202-1942
                                                    704-372-9000
                                           Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                        Invoice Date:               November 25, 2019
ATTN: ERIN M. KARL                                              Invoice Number:                       743857
7615 VISTA DEL REY LANE                                         Matter Number:                   33696-00001
RALEIGH, NC 27613                                                                                       CMT




                                                  INVOICE SUMMARY

For Professional Services through October 31, 2019


Client:            ANALYTICAL GRAMMAR, INC.
Matter:            MATTHEW BRADLEY



                   Fees                                                    $             485.00

                   Costs                                                   $               2.00

                   Due This Invoice                                        $             487.00




Please Remit to:           ACH Payments                         Wiring Instructions:
                           Parker Poe Adams and Bernstein LLP   Parker Poe Adams and Bernstein LLP
                           Wells Fargo Bank, N.A.               Wells Fargo Bank, N.A.
                           ABA #: 053000219                     ABA #: 121000248
                           Account#: 2000009087682              Account#: 2000009087682
                           Swift#: WFBIUS6S                     Swift#: WFBIUS6S

                                     PAYMENT DUE UPON RECEIPT
                            PLEASE RETURN THIS PAGE WITH YOUR PAYMENT

                                                                         Page
                   Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 15Number
                                                                              of 63 3 of 3
                                      THREE WELLS FARGO CENTER
                                                 SUITE 3000
                                          401 S. TRYON STREET
                                  CHARLOTTE, NORTH CAROLINA 28202-1942
                                                704-372-9000
                                       Email: acctghelp@parkerpoe.com
                                        Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                              Invoice Date:         December 11, 2019
ATTN: ERIN M. KARL                                    Invoice Number:                 746145
7615 VISTA DEL REY LANE                               Matter Number:             33696-00001
RALEIGH, NC 27613                                                                       CMT




                                             INVOICE SUMMARY

For Professional Services through November 30, 2019


Client:        ANALYTICAL GRAMMAR, INC.
Matter:        MATTHEW BRADLEY



               Fees                                             $        451.00

               Due This Invoice                                 $        451.00




               Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 16 of 63
ANALYTICAL GRAMMAR, INC.                                          Invoice Date:                    December 11, 2019
                                                                  Invoice Number:                            746145
                                                                  Matter Number:                        33696-00001


Fee Detail

Date         Initials     Description                                                                           Hours
11/08/19     CRL          Coordinate deposition schedules                                                         0.2
11/11/19     CRL          Coordinate deposition schedules                                                         0.2
11/11/19     CRL          Coordinate deposition logistics for Dec 12                                              0.2
11/11/19     CMT          Correspondence with D. Booth re: potential mediator; review of                          0.1
                          correspondence between D. Booth and opposing counsel
11/12/19     TPR          Receive Order appointing mediator from Court                                            0.1
11/12/19     CMT          Correspondence with D. Booth re: filing of Notice of Selection of                       0.1
                          Mediator
11/12/19     TPR          Final preparation and electronic filing of Joint Statement Identifying                  0.7
                          Mediator in U.S. District Court of North Carolina

                                                                        Total                1.60           $451.00


Timekeeper Summary

Name                                               Timekeeper Title                                  Initials
Lawson, Catherine R. L.                            Associate                                         CRL
Routh, Tina P.                                     Paralegal                                         TPR
Thomas, Christopher M.                             Partner                                           CMT




                                                                       Page
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 17Number
                                                                            of 63 2 of 3
                                          THREE WELLS FARGO CENTER
                                                     SUITE 3000
                                              401 S. TRYON STREET
                                      CHARLOTTE, NORTH CAROLINA 28202-1942
                                                    704-372-9000
                                           Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                       Invoice Date:               December 11, 2019
ATTN: ERIN M. KARL                                             Invoice Number:                       746145
7615 VISTA DEL REY LANE                                        Matter Number:                   33696-00001
RALEIGH, NC 27613                                                                                      CMT




                                                 INVOICE SUMMARY

For Professional Services through November 30, 2019


Client:            ANALYTICAL GRAMMAR, INC.
Matter:            MATTHEW BRADLEY



                   Fees                                                   $             451.00

                   Due This Invoice                                       $             451.00




Please Remit to:          ACH Payments                         Wiring Instructions:
                          Parker Poe Adams and Bernstein LLP   Parker Poe Adams and Bernstein LLP
                          Wells Fargo Bank, N.A.               Wells Fargo Bank, N.A.
                          ABA #: 053000219                     ABA #: 121000248
                          Account#: 2000009087682              Account#: 2000009087682
                          Swift#: WFBIUS6S                     Swift#: WFBIUS6S

                                     PAYMENT DUE UPON RECEIPT
                            PLEASE RETURN THIS PAGE WITH YOUR PAYMENT

                                                                         Page
                   Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 18Number
                                                                              of 63 3 of 3
                                      THREE WELLS FARGO CENTER
                                                 SUITE 3000
                                          401 S. TRYON STREET
                                  CHARLOTTE, NORTH CAROLINA 28202-1942
                                                704-372-9000
                                       Email: acctghelp@parkerpoe.com
                                        Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                              Invoice Date:             January 21, 2020
ATTN: ERIN M. KARL                                    Invoice Number:                    750136
7615 VISTA DEL REY LANE                               Matter Number:               33696-00001
RALEIGH, NC 27613                                                                          CMT




                                             INVOICE SUMMARY

For Professional Services through December 31, 2019


Client:        ANALYTICAL GRAMMAR, INC.
Matter:        MATTHEW BRADLEY



               Fees                                             $        6,944.00

               Costs                                            $          54.15

               Due This Invoice                                 $        6,998.15




               Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 19 of 63
ANALYTICAL GRAMMAR, INC.                                          Invoice Date:                      January 21, 2020
                                                                  Invoice Number:                             750136
                                                                  Matter Number:                        33696-00001


Fee Detail

Date         Initials     Description                                                                           Hours
12/02/19     CMT          Review correspondence between lead counsel and defense counsel re:                      0.1
                          discovery deficiencies
12/03/19     CRL          Review plaintiff's discovery responses and coordinate potential                         0.8
                          discovery call with court
12/03/19     CMT          Conference with C. Lawson concerning discovery dispute                                  0.1
12/04/19     CRL          Communicate with case manager about scheduling a discovery call to                      0.3
                          resolve Plaintiff's discovery deficiencies
12/04/19     CRL          Outline deposition questions for Bradley                                                1.1
12/05/19     CRL          Prepare supporting materials and email to court with request for                        0.6
                          discovery hearing
12/05/19     CRL          Discovery call with opposing counsel                                                    1.7
12/05/19     CRL          Coordinate planning for telephonic hearing about discovery disputes                     0.3
12/05/19     CRL          Coordinate settlement preparations and facilitate questions and                         0.5
                          answers with opposing counsel
12/06/19     CRL          Analyze plaintiff's supplemental discovery responses and discuss                        0.6
                          strategic response with D Booth
12/09/19     CRL          Analyze Plaintiff's discovery responses and document production and                     1.9
                          identify exhibits and questions for his deposition
12/10/19     CRL          Analyze Analytical Grammar's document production and identify                           1.9
                          exhibits for plaintiff's deposition
12/11/19     CRL          Revise deposition outline and organize exhibits                                         2.3
12/11/19     CRL          Discuss deposition strategy with D Booth                                                0.5
12/12/19     SEC          Research re attorney-client privilege of fee arrangements for use in                    0.2
                          deposition of M. Bradley
12/12/19     CMT          Conference with C. Lawson re: deposition questions; review of order                     0.6
                          related to DMCA claim; draft proposed questions for Bradley;
                          conference with C. Lawson re: same; correspondence and follow-up
                          teleconference with D. Booth re: same; correspondence and follow-up
                          teleconference with D. Booth re: misrepresentation in Liebowitz
                          declaration
12/12/19     CRL          Prepare for and take plaintiff's deposition                                             6.2

                                                                        Total                19.70        $6,944.00


Timekeeper Summary

Name                                               Timekeeper Title                                  Initials
Carpenter, Sloan L. E.                             Associate                                         SEC
Lawson, Catherine R. L.                            Associate                                         CRL
Thomas, Christopher M.                             Partner                                           CMT

                                                                       Page
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 20Number
                                                                            of 63 2 of 4
ANALYTICAL GRAMMAR, INC.                             Invoice Date:        January 21, 2020
                                                     Invoice Number:               750136
                                                     Matter Number:          33696-00001


Cost Detail

Date          Description                                                          Costs
12/05/19      TELEPHONE - CONFERENCE CALLS:Conference Call                         31.20
12/05/19      IMAGES - PRINTER BLACK/WHITE:Images - Printer Black/White            19.95
12/12/19      IMAGES - PRINTER BLACK/WHITE:Reproduction Charges                     3.00

                                                          Total                   $54.15




                                                                    Page
              Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 21Number
                                                                         of 63 3 of 4
                                          THREE WELLS FARGO CENTER
                                                     SUITE 3000
                                              401 S. TRYON STREET
                                      CHARLOTTE, NORTH CAROLINA 28202-1942
                                                    704-372-9000
                                           Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                        Invoice Date:                  January 21, 2020
ATTN: ERIN M. KARL                                              Invoice Number:                         750136
7615 VISTA DEL REY LANE                                         Matter Number:                    33696-00001
RALEIGH, NC 27613                                                                                         CMT




                                                  INVOICE SUMMARY

For Professional Services through December 31, 2019


Client:            ANALYTICAL GRAMMAR, INC.
Matter:            MATTHEW BRADLEY



                   Fees                                                    $           6,944.00

                   Costs                                                   $              54.15

                   Due This Invoice                                        $           6,998.15




Please Remit to:           ACH Payments                         Wiring Instructions:
                           Parker Poe Adams and Bernstein LLP   Parker Poe Adams and Bernstein LLP
                           Wells Fargo Bank, N.A.               Wells Fargo Bank, N.A.
                           ABA #: 053000219                     ABA #: 121000248
                           Account#: 2000009087682              Account#: 2000009087682
                           Swift#: WFBIUS6S                     Swift#: WFBIUS6S

                                     PAYMENT DUE UPON RECEIPT
                            PLEASE RETURN THIS PAGE WITH YOUR PAYMENT

                                                                         Page
                   Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 22Number
                                                                              of 63 4 of 4
                                      THREE WELLS FARGO CENTER
                                                 SUITE 3000
                                          401 S. TRYON STREET
                                  CHARLOTTE, NORTH CAROLINA 28202-1942
                                                704-372-9000
                                       Email: acctghelp@parkerpoe.com
                                        Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                               Invoice Date:           February 12, 2020
ATTN: ERIN M. KARL                                     Invoice Number:                   752222
7615 VISTA DEL REY LANE                                Matter Number:              33696-00001
RALEIGH, NC 27613                                                                          CMT




                                              INVOICE SUMMARY

For Professional Services through January 31, 2020


Client:        ANALYTICAL GRAMMAR, INC.
Matter:        MATTHEW BRADLEY



               Fees                                              $        407.50

               Costs                                             $        611.70

               Due This Invoice                                  $       1,019.20




                Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 23 of 63
ANALYTICAL GRAMMAR, INC.                                         Invoice Date:             February 12, 2020
                                                                 Invoice Number:                     752222
                                                                 Matter Number:                33696-00001


Fee Detail

Date          Initials    Description                                                                     Hours
01/06/20      CRL         Review and confirm docketing deadlines                                             0.2
01/27/20      CMT         Review court notice re: discovery conference                                       0.1
01/28/20      CMT         Correspondence with D. Booth concerning mediation and video                        0.1
                          attendance
01/28/20      CRL         Analyze local rules and standing orders to assess attorney                         0.6
                          participation in upcoming mediation
01/28/20      CMT         Correspondence with D. Booth concerning mediation and video                        0.1
                          attendance

                                                                       Total            1.10          $407.50


Timekeeper Summary

Name                                              Timekeeper Title                             Initials
Lawson, Catherine R. L.                           Associate                                    CRL
Thomas, Christopher M.                            Partner                                      CMT


Cost Detail

Date             Description                                                                              Costs
01/28/20         IMAGES - SCANS:ORDER                                                                       0.30
01/31/20         Transcript-- VENDOR: DEPOSITIONS, INC.- CHECK NO: 476453                                 611.40

                                                                       Total                          $611.70




                                                                        Page
                  Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 24Number
                                                                             of 63 2 of 3
                                          THREE WELLS FARGO CENTER
                                                     SUITE 3000
                                              401 S. TRYON STREET
                                      CHARLOTTE, NORTH CAROLINA 28202-1942
                                                    704-372-9000
                                           Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                        Invoice Date:                February 12, 2020
ATTN: ERIN M. KARL                                              Invoice Number:                        752222
7615 VISTA DEL REY LANE                                         Matter Number:                   33696-00001
RALEIGH, NC 27613                                                                                        CMT




                                                  INVOICE SUMMARY

For Professional Services through January 31, 2020


Client:            ANALYTICAL GRAMMAR, INC.
Matter:            MATTHEW BRADLEY



                   Fees                                                    $             407.50

                   Costs                                                   $             611.70

                   Due This Invoice                                        $           1,019.20




Please Remit to:           ACH Payments                         Wiring Instructions:
                           Parker Poe Adams and Bernstein LLP   Parker Poe Adams and Bernstein LLP
                           Wells Fargo Bank, N.A.               Wells Fargo Bank, N.A.
                           ABA #: 053000219                     ABA #: 121000248
                           Account#: 2000009087682              Account#: 2000009087682
                           Swift#: WFBIUS6S                     Swift#: WFBIUS6S

                                     PAYMENT DUE UPON RECEIPT
                            PLEASE RETURN THIS PAGE WITH YOUR PAYMENT

                                                                         Page
                   Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 25Number
                                                                              of 63 3 of 3
                                      THREE WELLS FARGO CENTER
                                                 SUITE 3000
                                          401 S. TRYON STREET
                                  CHARLOTTE, NORTH CAROLINA 28202-1942
                                                704-372-9000
                                       Email: acctghelp@parkerpoe.com
                                        Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                              Invoice Date:                 March 10, 2020
ATTN: ERIN M. KARL                                    Invoice Number:                      755267
7615 VISTA DEL REY LANE                               Matter Number:                 33696-00001
RALEIGH, NC 27613                                                                            CMT




                                             INVOICE SUMMARY

For Professional Services through February 29, 2020


Client:        ANALYTICAL GRAMMAR, INC.
Matter:        MATTHEW BRADLEY



               Fees                                             $        1,330.00

               Costs                                            $            1.20

               Due This Invoice                                 $        1,331.20




                Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 26 of 63
ANALYTICAL GRAMMAR, INC.                                        Invoice Date:                   March 10, 2020
                                                                Invoice Number:                        755267
                                                                Matter Number:                   33696-00001


Fee Detail

Date          Initials    Description                                                                      Hours
02/13/20      CRL         Prepare for and coordinate technological setup for mediation                       1.1
02/17/20      CRL         Prepare for and attend mediation                                                   2.5
02/25/20      CRL         Discuss new settlement offer from plaintiff and communicate                        0.2
                          response to mediator

                                                                      Total              3.80        $1,330.00


Timekeeper Summary

Name                                              Timekeeper Title                              Initials
Lawson, Catherine R. L.                           Associate                                     CRL


Cost Detail

Date             Description                                                                               Costs
02/10/20         IMAGES - SCANS:X                                                                           1.20

                                                                      Total                                $1.20




                                                                        Page
                  Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 27Number
                                                                             of 63 2 of 3
                                          THREE WELLS FARGO CENTER
                                                     SUITE 3000
                                              401 S. TRYON STREET
                                      CHARLOTTE, NORTH CAROLINA 28202-1942
                                                    704-372-9000
                                           Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                        Invoice Date:                     March 10, 2020
ATTN: ERIN M. KARL                                              Invoice Number:                          755267
7615 VISTA DEL REY LANE                                         Matter Number:                     33696-00001
RALEIGH, NC 27613                                                                                          CMT




                                                  INVOICE SUMMARY

For Professional Services through February 29, 2020


Client:            ANALYTICAL GRAMMAR, INC.
Matter:            MATTHEW BRADLEY



                   Fees                                                    $           1,330.00

                   Costs                                                   $               1.20

                   Due This Invoice                                        $           1,331.20




Please Remit to:           ACH Payments                         Wiring Instructions:
                           Parker Poe Adams and Bernstein LLP   Parker Poe Adams and Bernstein LLP
                           Wells Fargo Bank, N.A.               Wells Fargo Bank, N.A.
                           ABA #: 053000219                     ABA #: 121000248
                           Account#: 2000009087682              Account#: 2000009087682
                           Swift#: WFBIUS6S                     Swift#: WFBIUS6S

                                     PAYMENT DUE UPON RECEIPT
                            PLEASE RETURN THIS PAGE WITH YOUR PAYMENT

                                                                         Page
                   Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 28Number
                                                                              of 63 3 of 3
                                      THREE WELLS FARGO CENTER
                                                 SUITE 3000
                                          401 S. TRYON STREET
                                  CHARLOTTE, NORTH CAROLINA 28202-1942
                                                704-372-9000
                                       Email: acctghelp@parkerpoe.com
                                        Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                Invoice Date:                May 26, 2020
ATTN: ERIN M. KARL                                      Invoice Number:                   763289
7615 VISTA DEL REY LANE                                 Matter Number:               33696-00001
RALEIGH, NC 27613                                                                           CMT




                                               INVOICE SUMMARY

For Professional Services through April 30, 2020


Client:        ANALYTICAL GRAMMAR, INC.
Matter:        MATTHEW BRADLEY



               Fees                                               $       2,240.00

               Due This Invoice                                   $       2,240.00




                Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 29 of 63
ANALYTICAL GRAMMAR, INC.                                        Invoice Date:                       May 26, 2020
                                                                Invoice Number:                          763289
                                                                Matter Number:                      33696-00001


Fee Detail

Date         Initials     Description                                                                        Hours
04/21/20     CRL          Analyze brief in support of summary judgment and summarize                           3.5
                          suggested revisions
04/22/20     CRL          Analyze court's history with case subject matter and make suggestions                2.9
                          for expert opinion

                                                                      Total               6.40         $2,240.00


Timekeeper Summary

Name                                              Timekeeper Title                                Initials
Lawson, Catherine R. L.                           Associate                                       CRL




                                                                       Page
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 30Number
                                                                            of 63 2 of 3
                                          THREE WELLS FARGO CENTER
                                                     SUITE 3000
                                              401 S. TRYON STREET
                                      CHARLOTTE, NORTH CAROLINA 28202-1942
                                                    704-372-9000
                                           Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                       Invoice Date:                        May 26, 2020
ATTN: ERIN M. KARL                                             Invoice Number:                           763289
7615 VISTA DEL REY LANE                                        Matter Number:                       33696-00001
RALEIGH, NC 27613                                                                                          CMT




                                                 INVOICE SUMMARY

For Professional Services through April 30, 2020


Client:            ANALYTICAL GRAMMAR, INC.
Matter:            MATTHEW BRADLEY



                   Fees                                                   $           2,240.00

                   Due This Invoice                                       $           2,240.00




Please Remit to:          ACH Payments                         Wiring Instructions:
                          Parker Poe Adams and Bernstein LLP   Parker Poe Adams and Bernstein LLP
                          Wells Fargo Bank, N.A.               Wells Fargo Bank, N.A.
                          ABA #: 053000219                     ABA #: 121000248
                          Account#: 2000009087682              Account#: 2000009087682
                          Swift#: WFBIUS6S                     Swift#: WFBIUS6S

                                     PAYMENT DUE UPON RECEIPT
                            PLEASE RETURN THIS PAGE WITH YOUR PAYMENT

                                                                         Page
                   Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 31Number
                                                                              of 63 3 of 3
                                          620 S. Tryon Street, Suite 800
                                       Charlotte, North Carolina 28202-1942
                                                   704-372-9000
                                        Email: acctghelp@parkerpoe.com
                                           Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                    Invoice Date:              June 30, 2020
ATTN: ERIN M. KARL                                          Invoice Number:                  766959
7615 VISTA DEL REY LANE                                     Matter Number:              33696-00001
RALEIGH, NC 27613                                                                              CMT




                                             INVOICE SUMMARY

For Professional Services through May 31, 2020


Client:        ANALYTICAL GRAMMAR, INC.
Matter:        MATTHEW BRADLEY



               Fees                                                    $      350.00

               Due This Invoice                                        $      350.00




                Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 32 of 63
ANALYTICAL GRAMMAR, INC.                                       Invoice Date:                      June 30, 2020
                                                               Invoice Number:                          766959
                                                               Matter Number:                      33696-00001


Fee Detail

Date         Initials     Description                                                                      Hours
05/16/20     CRL          Review summary judgment brief and supporting submissions                           0.8
05/19/20     CRL          Review local rules requirements for summary judgment filings                       0.2

                                                                     Total               1.00          $350.00


Timekeeper Summary

Name                                             Timekeeper Title                               Initials
Lawson, Catherine R. L.                          Associate                                      CRL




                                                                       Page
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 33Number
                                                                            of 63 2 of 3
                                           620 S. Tryon Street, Suite 800
                                        Charlotte, North Carolina 28202-1942
                                                    704-372-9000
                                         Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                         Invoice Date:                   June 30, 2020
ATTN: ERIN M. KARL                                               Invoice Number:                       766959
7615 VISTA DEL REY LANE                                          Matter Number:                   33696-00001
RALEIGH, NC 27613                                                                                        CMT




                                               INVOICE SUMMARY

For Professional Services through May 31, 2020


Client:         ANALYTICAL GRAMMAR, INC.
Matter:         MATTHEW BRADLEY



                Fees                                                       $            350.00

                Due This Invoice                                           $            350.00




                                                  Please Remit To:

Payment via US Mail:         Payment via Overnight Mail:          ACH Payments              Wiring Instructions:
Parker Poe Lockbox           Lockbox Services (603857)            Parker Poe                Parker Poe
PO Box 603857                1525 West W.T. Harris Blvd. - 2C2    Wells Fargo Bank, N.A.    Wells Fargo Bank, N.A.
Charlotte, NC 28260-3857     Charlotte, NC 28262                  ABA #: 053000219          ABA #: 121000248
                                                                  Account#: 2000009087682   Account#: 2000009087682
                                                                  Swift#: WFBIUS6S          Swift#: WFBIUS6S


                                    PAYMENT DUE UPON RECEIPT
                           PLEASE RETURN THIS PAGE WITH YOUR PAYMENT

                                                                       Page
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 34Number
                                                                            of 63 3 of 3
                                           620 S. Tryon Street, Suite 800
                                        Charlotte, North Carolina 28202-1942
                                                    704-372-9000
                                         Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                     Invoice Date:            August 31, 2020
ATTN: ERIN M. KARL                                           Invoice Number:                  773736
7615 VISTA DEL REY LANE                                      Matter Number:             33696-00001
RALEIGH, NC 27613                                                                               CMT




                                              INVOICE SUMMARY

For Professional Services through July 31, 2020


Client:        ANALYTICAL GRAMMAR, INC.
Matter:        MATTHEW BRADLEY



               Fees                                                     $      6,074.50

               Costs                                                    $       281.40

               Due This Invoice                                         $      6,355.90




                Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 35 of 63
ANALYTICAL GRAMMAR, INC.                                         Invoice Date:                      August 31, 2020
                                                                 Invoice Number:                            773736
                                                                 Matter Number:                       33696-00001


Fee Detail

Date         Initials   Description                                                                        Hours
07/09/20     CMT        Preparation related to motion for summary judgment and motion to                      0.1
                        exclude damages (correspondence with D. Booth re: same and
                        provide case law; coordination for filing)
07/10/20     SEC        Review documents as prepared by D. Booth for motion for summary                       0.2
                        judgment
07/13/20     SEC        Research re: word counts and page limits for motions in EDNC; draft                   0.2
                        email to D. Booth re: same
07/13/20     CMT        Review and propose revisions to briefs, declarations and motions for                  1.2
                        summary judgment and exclusion of damages; teleconference and
                        correspondence with D. Booth re: same
07/14/20     CMT        Preparation related to papers for motion for summary judgment and                     0.2
                        motion to exclude evidence; teleconference with D. Booth re: same
07/14/20     SEC        Draft Appendix to Statement of Facts; review and revise Statement of                  1.8
                        Undisputed Material Facts; prepare cover sheets for appendix exhibits
07/15/20     SEC        Review finalized motion to exclude and supporting documents;                          0.6
                        review revised memo and motion for SJ; correspondence with D.
                        Booth re: same
07/16/20     TPR        Draft Index to Exhibits of Declaration of Dan Booth                                   0.3
07/16/20     TPR        Preparation of documents for electronic filing of Defendant's Motion                  1.2
                        to Exclude, Memorandum in support of Motion to Exclude,
                        Declaration of Dan Booth, Exhibits to Dan Booth Declaration
07/16/20     SEC        Finalize Motion to Exclude and supporting documents for filing;                       2.5
                        Finalize Motion for Summary Judgment and supporting documents
                        for filing
07/17/20     TPR        Preparation of 65 exhibits for electronic filing of Defendant's                       1.6
                        Statement of Undisputed Facts
07/17/20     SEC        Oversee filing of Motions; correspondence with T. Routh re: filing;                   1.8
                        draft Notice of Filing for additional exhibits; create sharefile of filed
                        documents; correspondence with D. Booth re: same; docket response
                        deadlines
07/17/20     TPR        Research NCED local rules regarding file sizes and procedure for                      0.4
                        filing separate exhibit entries due to maximum capacity of filed
                        documents
07/17/20     TPR        Federal filing of Defendant's Appendix to Statement of Facts with                     2.3
                        entry of electronic exhibits 1-18 identified by name and followed by
                        filing two Notices of Filing to continue filing the remaining 47
                        exhibits
07/17/20     CMT        Review and oversee filing of motion for summary judgement and                         0.6
                        elated papers and motion to exclude and elated papers;
07/17/20     TPR        Federal filing of Defendant's Motion for Summary Judgment,                            1.2
                        Proposed Order, Statement of Undisputed Facts, Appendix
07/17/20     TPR        Finalize exhibits 1-7 to Declaration of Dan Booth                                     0.3

                                                                       Page
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 36Number
                                                                            of 63 2 of 5
ANALYTICAL GRAMMAR, INC.                                         Invoice Date:                     August 31, 2020
                                                                 Invoice Number:                           773736
                                                                 Matter Number:                      33696-00001

Date        Initials     Description                                                                          Hours
07/17/20    TPR          File Motion to Exclude, Proposed Order, Memorandum in Support of                       1.2
                         Motion to Exclude, Declaration of Dan Booth, index, exhibits 1-7
07/20/20    CRM          Review and verify dates for plaintiff's motion for partial summary                     0.2
                         judgment and court order setting deadline for parties to deliver to the
                         court a courtesy copy of the documents filed by that party re: motions
                         for summary judgment and in limine to confirm compliance with
                         discovery orders and court rules
07/20/20    TPR          Federal filing of Amended Certificate of Service                                       0.3
07/20/20    TPR          Analyze notice from court and assemble court filed pleadings                           0.5
                         downloaded from NC Eastern District in preparation for mailing to
                         Judge
07/22/20    SEC          Review EDNC courtesy copy rules and Judge Flanagan's preferences                       0.3
                         re same; correspondence with T. Routh re: same
07/22/20    TPR          Telephone call to Court regarding hole punched documents                               0.1
07/22/20    TPR          Prepare all filings made by Defendant 7/17/20 including all exhibits                   2.9
                         per indexed format requested by Court Order for Judge review and
                         prepare filings by Plaintiff 7/17/20 for attorney review
07/23/20    TPR          Prepare overnight delivery to Court with filed Motions,                                0.6
                         Memorandum, Exhibits, Proposed Orders
07/23/20    TPR          Letter to Court regarding exhibits and filings made by Defendant in                    0.4
                         accordance to Text Order entered July 17
07/28/20    CMT          Preparation related to response to D. Booth re: objection to summary                   0.2
                         judgement evidence and preparation of document to assist in
                         preparation of same
07/28/20    SEC          Review correspondence form D. Booth re responding to MSJ; review                       0.8
                         Fed. R. Civ. P. and Local Rules re: same; draft email to D. Booth re:
                         same
07/29/20    CMT          Review and revise correspondence to D. Booth re: objection to                          0.1
                         summary judgment evidence

                                                                      Total               24.10          $6,074.50


Timekeeper Summary

Name                                              Timekeeper Title                                 Initials
Carpenter, Sloan L. E.                            Associate                                        SEC
Mayhew, Candace                                   Paralegal                                        CRM
Routh, Tina P.                                    Paralegal                                        TPR
Thomas, Christopher M.                            Partner                                          CMT




                                                                       Page
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 37Number
                                                                            of 63 3 of 5
ANALYTICAL GRAMMAR, INC.                               Invoice Date:      August 31, 2020
                                                       Invoice Number:            773736
                                                       Matter Number:       33696-00001

Cost Detail

Date          Description                                                         Costs
07/17/20      IMAGES - SCANS:SCAN                                                 14.85
07/22/20      IMAGES - PRINTER/ COLOR:Images - Printer/ Color                     24.00
07/22/20      IMAGES:COPY                                                          0.45
07/22/20      IMAGES - PRINTER BLACK/WHITE:Images - Printer Black/White          120.30
07/23/20      FEDERAL EXPRESS/AIRBORNE:FEDERAL EXPRESS/AIRBORNE                   16.95
              Sandra Collins 413 Middle St NEW BERN NC
07/23/20      IMAGES - SCANS:SCAN                                                  0.30
07/23/20      IMAGES:COPY                                                        104.55

                                                            Total               $281.40




                                                                    Page
              Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 38Number
                                                                         of 63 4 of 5
                                           620 S. Tryon Street, Suite 800
                                        Charlotte, North Carolina 28202-1942
                                                    704-372-9000
                                         Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                         Invoice Date:               August 31, 2020
ATTN: ERIN M. KARL                                               Invoice Number:                     773736
7615 VISTA DEL REY LANE                                          Matter Number:                33696-00001
RALEIGH, NC 27613                                                                                      CMT




                                               INVOICE SUMMARY

For Professional Services through July 31, 2020


Client:         ANALYTICAL GRAMMAR, INC.
Matter:         MATTHEW BRADLEY



                Fees                                                       $          6,074.50

                Costs                                                      $            281.40

                Due This Invoice                                           $          6,355.90




                                                  Please Remit To:

Payment via US Mail:         Payment via Overnight Mail:          ACH Payments              Wiring Instructions:
Parker Poe Lockbox           Lockbox Services (603857)            Parker Poe                Parker Poe
PO Box 603857                1525 West W.T. Harris Blvd. - 2C2    Wells Fargo Bank, N.A.    Wells Fargo Bank, N.A.
Charlotte, NC 28260-3857     Charlotte, NC 28262                  ABA #: 053000219          ABA #: 121000248
                                                                  Account#: 2000009087682   Account#: 2000009087682
                                                                  Swift#: WFBIUS6S          Swift#: WFBIUS6S


                                    PAYMENT DUE UPON RECEIPT
                           PLEASE RETURN THIS PAGE WITH YOUR PAYMENT

                                                                       Page
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 39Number
                                                                            of 63 5 of 5
                                          620 S. Tryon Street, Suite 800
                                       Charlotte, North Carolina 28202-1942
                                                   704-372-9000
                                        Email: acctghelp@parkerpoe.com
                                           Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                    Invoice Date:         September 28, 2020
ATTN: ERIN M. KARL                                          Invoice Number:                  776702
7615 VISTA DEL REY LANE                                     Matter Number:              33696-00001
RALEIGH, NC 27613                                                                              CMT




                                              INVOICE SUMMARY

For Professional Services through August 31, 2020


Client:        ANALYTICAL GRAMMAR, INC.
Matter:        MATTHEW BRADLEY



               Fees                                                    $      4,828.00

               Costs                                                   $       114.12

               Due This Invoice                                        $      4,942.12




                Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 40 of 63
ANALYTICAL GRAMMAR, INC.                                         Invoice Date:                    September 28, 2020
                                                                 Invoice Number:                             776702
                                                                 Matter Number:                         33696-00001


Fee Detail

Date         Initials    Description                                                                        Hours
08/04/20     SEC         Review draft Memorandum in Opposition to Bradley's MSJ; review                        0.7
                         correspondence from D. Booth re: same
08/04/20     CMT         Review and revise brief in opposition to plaintiff's partial motion for               2.0
                         summary judgment; correspondence with D. Booth re: same
08/05/20     SEC         Finalize response to Motion for Summary Judgment;                                     1.3
08/05/20     CMT         Review of redline for changes                                                         0.2
08/06/20     SEC         Review and revise updated Memo, Statement of Facts, and Booth                         0.3
                         Declaration
08/07/20     TPR         Finalize and file in federal court Eastern District of NC, Defendant's                1.5
                         Response to Plaintiff's Motion for Summary Judgment, Responses to
                         Plaintiff's Statement of Facts with Separate Statement of Additional
                         Material Facts, Appendix to that Statement of Additional Facts,
                         Exhibits to Appendix
08/07/20     SEC         Finalize Response to Motion for Summary Judgment; Finalize                            1.6
                         Statement of Additional Facts; Draft Appendix to Statement of Facts;
                         Compile Exhibit re: same; Oversee filing of same; Correspondence
                         with D. Booth re: same
08/10/20     TPR         Refile Defendant's Responses to Plaintiff's Statement of Facts with                   0.5
                         Separate Statement of Additional Material Facts, Appendix to
                         Statement of Additional Facts with Exhibits 1-5
08/10/20     SEC         Review Bradley's motions; Correspondence with D. Booth re: same;                      0.2
                         Docket motion reply deadline
08/10/20     TPR         Analyze Court's notices regarding deficiencies of filings by plaintiff                0.2
                         and defendant
08/10/20     CMT         Correspondence with D. Booth re: filing of reply; oversee filing of                   0.2
                         papers using corrected events; preparation related to submission of
                         courtesy copies
08/11/20     TPR         Prepare documents filed August 7 - August 10 by Defendant and                         1.2
                         Court notices in accordance to Court request for multiple docket
                         entries
08/11/20     SEC         Review local rules for courtesy copies; review docket re: deficiencies                0.3
                         in event
08/12/20     TPR         Letter to Judge's Office with FedEx package of Defendant's filed                      0.6
                         documents and docket entries
08/18/20     SEC         Correspondence with D. Booth re: deadline to reply to Bradley's MSJ                   0.4
                         responses; prepare Notice of Appearance
08/20/20     CMT         Review and revise Reply brief; correspondence with D. Booth re:                       1.1
                         same
08/21/20     TPR         Finalize and file in Eastern District of NC Defendant's Reply in to                   0.8
                         Plaintiff's Responses and Memorandums in Opposition of Defendant's
                         Motion for Summary Judgment and Motion in Limine
08/21/20     SEC       Hyperlink and finalize reply to Bradley's response to MSJ; oversee              1.5
                       filing of same
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page                 Page
                                                                                           41Number
                                                                                              of 63 2 of 4
ANALYTICAL GRAMMAR, INC.                                        Invoice Date:                  September 28, 2020
                                                                Invoice Number:                           776702
                                                                Matter Number:                       33696-00001

Date          Initials   Description                                                                           Hours
08/26/20      CMT        Review and revise motion for leave to file surreply and related papers                  0.5
08/27/20      SEC        Finalize proposed motion for leave and surreply; Hyperlink same;                        0.8
                         Oversee filing of same
08/27/20      TPR        File in U.S. District Court, Eastern District of North Carolina,                        0.5
                         Defendant's Motion for Leave to File a Surreply in Response to
                         Plaintiff's Reply, Proposed Order, Memorandum in Support, and
                         Proposed Surreply

                                                                      Total                 16.40         $4,828.00


Timekeeper Summary

Name                                             Timekeeper Title                                   Initials
Carpenter, Sloan L. E.                           Associate                                          SEC
Routh, Tina P.                                   Paralegal                                          TPR
Thomas, Christopher M.                           Partner                                            CMT


Cost Detail

Date             Description                                                                                   Costs
08/07/20         IMAGES - SCANS:SCAN                                                                            0.15
08/11/20         IMAGES - COLOR:COPY                                                                           83.00
08/11/20         IMAGES:COPY                                                                                    0.15
08/11/20         IMAGES:COPY                                                                                    1.35
08/11/20         IMAGES - PRINTER BLACK/WHITE:Images - Printer Black/White                                     15.00
08/12/20         IMAGES - SCANS:SCAN                                                                            0.30
08/12/20         FEDERAL EXPRESS/AIRBORNE:FEDERAL EXPRESS/AIRBORNE                                             14.17
                 Sandra Collins 413 Middle St NEW BERN NC

                                                                      Total                                $114.12




                                                                        Page
                  Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 42Number
                                                                             of 63 3 of 4
                                           620 S. Tryon Street, Suite 800
                                        Charlotte, North Carolina 28202-1942
                                                    704-372-9000
                                         Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                         Invoice Date:              September 28, 2020
ATTN: ERIN M. KARL                                               Invoice Number:                       776702
7615 VISTA DEL REY LANE                                          Matter Number:                   33696-00001
RALEIGH, NC 27613                                                                                        CMT




                                               INVOICE SUMMARY

For Professional Services through August 31, 2020


Client:         ANALYTICAL GRAMMAR, INC.
Matter:         MATTHEW BRADLEY



                Fees                                                       $          4,828.00

                Costs                                                      $            114.12

                Due This Invoice                                           $          4,942.12




                                                    Please Remit To:

Payment via US Mail:         Payment via Overnight Mail:          ACH Payments               Wiring Instructions:
Parker Poe Lockbox           Lockbox Services (603857)            Parker Poe                 Parker Poe
PO Box 603857                1525 West W.T. Harris Blvd. - 2C2    Wells Fargo Bank, N.A.     Wells Fargo Bank, N.A.
Charlotte, NC 28260-3857     Charlotte, NC 28262                  ABA #: 053000219           ABA #: 121000248
                                                                  Account#: 2000009087682    Account#: 2000009087682
                                                                  Swift#: WFBIUS6S           Swift#: WFBIUS6S


                                    PAYMENT DUE UPON RECEIPT
                           PLEASE RETURN THIS PAGE WITH YOUR PAYMENT

                                                                       Page
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 43Number
                                                                            of 63 4 of 4
                                          620 S. Tryon Street, Suite 800
                                       Charlotte, North Carolina 28202-1942
                                                   704-372-9000
                                        Email: acctghelp@parkerpoe.com
                                           Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                    Invoice Date:          October 26, 2020
ATTN: ERIN M. KARL                                          Invoice Number:                 780093
7615 VISTA DEL REY LANE                                     Matter Number:            33696-00001
RALEIGH, NC 27613                                                                             CMT




                                             INVOICE SUMMARY

For Professional Services through September 30, 2020

Client:        ANALYTICAL GRAMMAR, INC.
Matter:        MATTHEW BRADLEY


               Fees                                                    $      139.00

               Due This Invoice                                        $      139.00




                Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 44 of 63
ANALYTICAL GRAMMAR, INC.                                         Invoice Date:                      October 26, 2020
                                                                 Invoice Number:                             780093
                                                                 Matter Number:                        33696-00001


Fee Detail

Date         Initials    Description                                                                           Hours
09/28/20     CRM         Review and verify date for order setting deadline for Analytical                        0.1
                         Grammar to file surreply to plaintiff's reply regarding its motion for
                         partial summary judgment to confirm compliance with discovery
                         orders and court rules
09/29/20     SEC         Update surreply; correspondence with D. Booth re: same                                  0.4

                                                                       Total                 0.50          $139.00


Timekeeper Summary

Name                                              Timekeeper Title                                  Initials
Carpenter, Sloan L. E.                            Associate                                         SEC
Mayhew, Candace                                   Paralegal                                         CRM




                                                                       Page
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 45Number
                                                                            of 63 2 of 3
                                           620 S. Tryon Street, Suite 800
                                        Charlotte, North Carolina 28202-1942
                                                    704-372-9000
                                         Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                         Invoice Date:               October 26, 2020
ATTN: ERIN M. KARL                                               Invoice Number:                      780093
7615 VISTA DEL REY LANE                                          Matter Number:                 33696-00001
RALEIGH, NC 27613                                                                                       CMT




                                               INVOICE SUMMARY

For Professional Services through September 30, 2020

Client:         ANALYTICAL GRAMMAR, INC.
Matter:         MATTHEW BRADLEY


                Fees                                                       $            139.00

                Due This Invoice                                           $            139.00




                                                  Please Remit To:

Payment via US Mail:         Payment via Overnight Mail:          ACH Payments              Wiring Instructions:
Parker Poe Lockbox           Lockbox Services (603857)            Parker Poe                Parker Poe
PO Box 603857                1525 West W.T. Harris Blvd. - 2C2    Wells Fargo Bank, N.A.    Wells Fargo Bank, N.A.
Charlotte, NC 28260-3857     Charlotte, NC 28262                  ABA #: 053000219          ABA #: 121000248
                                                                  Account#: 2000009087682   Account#: 2000009087682
                                                                  Swift#: WFBIUS6S          Swift#: WFBIUS6S


                                    PAYMENT DUE UPON RECEIPT
                           PLEASE RETURN THIS PAGE WITH YOUR PAYMENT

                                                                       Page
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 46Number
                                                                            of 63 3 of 3
                                          620 S. Tryon Street, Suite 800
                                       Charlotte, North Carolina 28202-1942
                                                   704-372-9000
                                        Email: acctghelp@parkerpoe.com
                                           Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                    Invoice Date:          January 21, 2021
ATTN: ERIN M. KARL                                          Invoice Number:                 789308
7615 VISTA DEL REY LANE                                     Matter Number:            33696-00001
RALEIGH, NC 27613                                                                             CMT




                                             INVOICE SUMMARY

For Professional Services through December 31, 2020

Client:        ANALYTICAL GRAMMAR, INC.
Matter:        MATTHEW BRADLEY


               Fees                                                    $      127.50

               Due This Invoice                                        $      127.50




               Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 47 of 63
ANALYTICAL GRAMMAR, INC.                                       Invoice Date:                    January 21, 2021
                                                               Invoice Number:                           789308
                                                               Matter Number:                      33696-00001


Fee Detail

Date         Initials    Description                                                                       Hours
12/15/20     CMT         Review and propose revisions to Notice of Disqualification of                       0.2
                         Plaintiff's counsel; correspondence with D. Booth re: same
12/17/20     CMT         Review of revised notice; correspondence with lead counsel re: same                 0.1

                                                                     Total               0.30          $127.50


Timekeeper Summary

Name                                             Timekeeper Title                               Initials
Thomas, Christopher M.                           Partner                                        CMT




                                                                       Page
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 48Number
                                                                            of 63 2 of 3
                                           620 S. Tryon Street, Suite 800
                                        Charlotte, North Carolina 28202-1942
                                                    704-372-9000
                                         Email: acctghelp@parkerpoe.com
                                            Federal Tax Id # XX-XXXXXXX




ANALYTICAL GRAMMAR, INC.                                         Invoice Date:               January 21, 2021
ATTN: ERIN M. KARL                                               Invoice Number:                      789308
7615 VISTA DEL REY LANE                                          Matter Number:                 33696-00001
RALEIGH, NC 27613                                                                                       CMT




                                               INVOICE SUMMARY

For Professional Services through December 31, 2020

Client:         ANALYTICAL GRAMMAR, INC.
Matter:         MATTHEW BRADLEY


                Fees                                                       $            127.50

                Due This Invoice                                           $            127.50




                                                  Please Remit To:

Payment via US Mail:         Payment via Overnight Mail:          ACH Payments              Wiring Instructions:
Parker Poe Lockbox           Lockbox Services (603857)            Parker Poe                Parker Poe
PO Box 603857                1525 West W.T. Harris Blvd. - 2C2    Wells Fargo Bank, N.A.    Wells Fargo Bank, N.A.
Charlotte, NC 28260-3857     Charlotte, NC 28262                  ABA #: 053000219          ABA #: 121000248
                                                                  Account#: 2000009087682   Account#: 2000009087682
                                                                  Swift#: WFBIUS6S          Swift#: WFBIUS6S


                                    PAYMENT DUE UPON RECEIPT
                           PLEASE RETURN THIS PAGE WITH YOUR PAYMENT

                                                                       Page
                 Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 49Number
                                                                            of 63 3 of 3
                      Exhibit 2




Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 50 of 63
                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 PIZZA MY HEART, INC.,                       )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )                 1:20-CV-77
                                             )
 LPMH, LLC, NATHAN SCATES                    )
 JONES, and REILLEY JONES,                   )
                                             )
                      Defendants.            )

                              CIVIL CONTEMPT ORDER

       The plaintiff, Pizza My Heart, Inc., has filed a motion asking the Court to hold the

defendants, LPMH, LLC, Nathan Scates Jones, and Reilley Jones, in civil contempt of

the Court’s permanent injunction issued on June 26, 2020. Based on evidence indicating

the defendants had violated and were violating the permanent injunction, the Court

entered a Show Cause order on March 10, 2021, directing each defendant to appear and

show cause on Thursday, March 25, 2021, why they should not be held in civil contempt

for their continued use of the “LIL’ PIZZA MY HEART” trade name, trademark, and

related heart logo, despite the Court’s order permanently enjoining their use of this trade

name, trademark, and logo, and any trade name, trademark, or logo that is confusingly

similar to “PIZZA MY HEART.” Defendants LPMH, LLC, Nathan Scates Jones, and

Reilley Jones did not appear for the show cause hearing.

       Because Pizza My Heart has shown by clear and convincing evidence that the

defendants are in contempt, and the defendants had adequate notice and an opportunity to

be heard, the Court will grant the motion.


       Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 51 of 63

     Case 1:20-cv-00077-CCE-JEP Document 26 Filed 03/30/21 Page 1 of 11
                                  CIVIL CONTEMPT

       “[C]ourts have inherent power to enforce compliance with their lawful orders

through civil contempt.” Shillitani v. United States, 384 U.S. 364, 370 (1966). A court

may impose civil contempt sanctions to coerce obedience to a court order or to

compensate the complainant for injuries resulting from the contemnor's noncompliance.

Cromer v. Kraft Foods N. Am., 390 F.3d 812, 821 (4th Cir. 2004).

       To prove the defendants are in contempt, Pizza My Heart must establish the

following by clear and convincing evidence:

              (1) the existence of a valid decree of which the alleged
              contemnor had actual or constructive knowledge; (2) that the
              decree was in the movant's ‘favor’; (3) that the alleged
              contemnor by its conduct violated the terms of the decree, and
              had knowledge (at least constructive knowledge) of such
              violations; and (4) that the movant suffered harm as a result.”

United States v. Ali, 874 F.3d 825, 831 (4th Cir. 2017) (cleaned up). Once these elements

are established, the burden shifts to the alleged contemnor to justify his non-compliance.

Id. at 832.

                                 FINDINGS OF FACT

       The Court finds the following facts by clear and convincing evidence.

       In January 2020, Pizza My Heart filed this lawsuit against the defendants, alleging

unfair competition, false endorsement, and trademark infringement. Doc. 1. The

allegations were based on the defendants’ use of the “LIL’ PIZZA MY HEART” trade

name, trademark, and related heart logo, which is confusingly similar to the plaintiff’s

“PIZZA MY HEART” trade name, trademark, and heart logo. See Doc. 1 at ¶¶ 12, 20–


                                               2

        Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 52 of 63

      Case 1:20-cv-00077-CCE-JEP Document 26 Filed 03/30/21 Page 2 of 11
24.1 After the defendants failed to answer the complaint, and upon motion from Pizza

My Heart, the Clerk of Court entered default against the defendants. Doc. 11. Pizza My

Heart then moved for entry of default judgment with prejudice against the defendants.

Doc. 12. After receiving a recommendation from the United States Magistrate Judge,

Doc. 17, this Court entered an order, permanent injunction, and judgment against the

defendants on June 26, 2020. Doc. 19.

        Specifically, pursuant to its inherent equitable powers and 15 U.S.C. § 1116, the

Court permanently enjoined defendants LPMH, LLC, Nathan Scates Jones, Reilley Jones,

and all persons and entities acting in concert with them from:

               [U]sing in any manner in connection with the defendants’ pizza
               restaurants or the services or goods offered or sold by them, or
               in connection with any advertising or promotions for such
               businesses, services or goods, the LIL’ PIZZA MY HEART
               trade name and trademark and related heart logo, or any similar
               trade name or trademark that is confusingly similar to PIZZA
               MY HEART and the plaintiffs’ heart logo.

Doc. 19.

        Counsel for Pizza My Heart mailed each defendant a copy of the order,

permanent injunction, and judgment entered against them via Federal Express on

August 11, 2020. Doc. 23 at ¶ 11; see Doc. 23-3. Counsel mailed another copy of

the permanent injunction and of the Magistrate Judge’s recommendation to

defendant Nathan Scates Jones at a newly identified address on September 24,

2020. Doc. 23 at ¶ 12; see also Doc. 23-4. There is nothing to indicate that the


   1
       At all relevant times, Pizza My Heart has owned United States trademark registrations for
its trade name, trademark, and related heart logo. Doc. 1-4.
                                                  3

        Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 53 of 63

       Case 1:20-cv-00077-CCE-JEP Document 26 Filed 03/30/21 Page 3 of 11
letters were returned as non-deliverable. The U.S. Marshals Service also served

defendant Reilley Jones with the order, permanent injunction, and judgment on

October 2, 2020. Doc. 20.

      Despite the Court’s order, the defendants have continued to use the “LIL’

PIZZA MY HEART” trade name, trademark, and related heart logo. See Doc. 23-

5. Before filing its contempt motion, counsel for Pizza My Heart called the

defendants at a phone number registered to LPMH, LLC, at least five times

between August 25, 2020, and January 21, 2021; each time, the person answering

the phone identified the restaurant as “Lil’ Pizza My Heart.” Doc. 23 at ¶ 14. On

several occasions, counsel spoke with a Mr. Parsons, the acting manager, Doc. 20;

Doc. 23 at ¶ 14, who agreed to relay counsel’s request that the defendants comply

with the order to defendant Reilley Jones. Doc. 23 at ¶ 14. There is nothing

indicating that Mr. Parsons did not relay the messages to defendant Reilley Jones.

The defendants never returned counsel’s calls and continued to consistently and

blatantly use the “LIL’ PIZZA MY HEART” trade name, trademark, and related

heart logo. See Doc. 23-5.

      Pizza My Heart filed a motion for civil contempt on January 21, 2021. Doc. 21.

Counsel for Pizza My Heart mailed the motion and its brief to the defendants via U.S.

mail on or about January 21, 2021. Id. at 3; Doc. 22 at 16. No defendant filed a written

response to the motion. The Court thereafter entered a written Show Cause order on

March 10, 2021, and set the matter for hearing on Thursday, March 25, 2021. Doc. 24.

The Clerk mailed the Show Cause order to the defendants. See Docket Entry 3/10/2021.

                                              4

       Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 54 of 63

     Case 1:20-cv-00077-CCE-JEP Document 26 Filed 03/30/21 Page 4 of 11
This order gave the defendants another opportunity to explain why they had not violated

the Court’s June 26 order and why they should not be held in civil contempt. Doc. 24.

No defendant appeared at the hearing.

                                 CONCLUSIONS OF LAW

       Pizza My Heart has established by clear and convincing evidence that this Court

issued a valid decree of which each defendant has had actual knowledge for months, that

the decree was in Pizza My Heart’s favor, that the defendants violated the terms of the

decree and had actual or constructive knowledge of such violations, and that Pizza My

Heart has suffered harm as a result of the defendants’ violations. The Court finds and

concludes that the violations are willful and the defendants are in civil contempt.

       First, the June 26, 2020, order, permanent injunction, and judgment was an

“unquestionably valid decree,” which “explicitly and coercively” directed the defendants

to refrain from certain actions.” Schwartz v. Rent-A-Wreck of Am., 261 F. Supp. 3d 607,

613 n.4 (D. Md. 2017) (cleaned up). The defendants had knowledge of the June 26,

2020, permanent injunction, as a copy was mailed to each defendant, and defendant

Reilley Jones was mailed another copy and was personally served by the U.S. Marshals

Service. See Commonwealth Constr. Co. v. Redding, No. 14-CV-3568-GLR, 2016 WL

8671536, at *3 (D. Md. May 6, 2016); see also Fed. R. Civ. P. 5(b)(2)(C) (stating that

service by mail “is complete upon mailing”).

       Second, the permanent injunction was in Pizza My Heart’s favor, as it granted

Pizza My Heart its requested relief. See JTH Tax, Inc. v. Lee, 540 F. Supp. 2d 642, 645

(E.D. Va. 2007); Consol. HVAC, Inc. v. All State Plumbing, Inc., No. CIV. CCB-04-

                                               5

       Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 55 of 63

     Case 1:20-cv-00077-CCE-JEP Document 26 Filed 03/30/21 Page 5 of 11
2741, 2006 WL 2563367, at *3 (D. Md. Aug. 30, 2006) (finding that orders holding the

defendant in default and ruling against the defendant on all of the movant’s claims were

in the movant’s favor).

       Third, the defendants have violated and are violating the terms of the June 26

permanent injunction. The order, permanent injunction, and judgment very clearly

prohibit the defendants from using the “LIL’ PIZZA MY HEART” trade name,

trademark, and related heart logo. Doc. 19. And Pizza My Heart has introduced several

screenshots of posts depicting the prohibited trade name, trademark, and logo that

defendant LPMH, LLC, published on its Facebook page after June 26, 2020. See Doc.

23-5 at 2–3. Moreover, the defendants “had knowledge (at least constructive knowledge)

of such violations.” Ali, 874 F.3d 825 at 831. To decide whether one had actual or

constructive knowledge of their violations, “the Court looks not only to the facts

surrounding the immediately involved violations but considers as well the history and

context of the litigation between the parties.” Schwartz, 261 F. Supp. 3d at 614. Here,

Pizza My Heart has repeatedly asked the defendants to stop using the “LIL’ PIZZA MY

HEART” trade name, trademark, and related logo since September 2019. See Doc. 1-5

(cease and desist letter). Indeed, counsel for Pizza My Heart called the defendants at

least five times to request they voluntarily comply with the permanent injunction. See

Doc. 23 at ¶ 14. The defendants have acted willfully.

       Finally, Pizza My Heart has suffered and continues to suffer harm as a result of the

defendants’ violations in that Pizza My Heart’s ability to control its reputation has been

undermined and the goodwill associated with its business, garnered over the past 39

                                               6

       Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 56 of 63

     Case 1:20-cv-00077-CCE-JEP Document 26 Filed 03/30/21 Page 6 of 11
years, diminished. See Doc. 17 at 3; Schwartz, 261 F. Supp. 3d at 615 (“Although lost

business and damage to business reputation may be difficult to quantify, it defies

experience to believe that they did not result.”); see also Ledo Pizza Sys., Inc. v. Singh,

No. CIV. WDQ-13-2365, 2014 WL 1347113, at *4 (D. Md. Apr. 3, 2014) (holding that

the movant was harmed by the defendant’s continued infringement on the movant’s

trademark rights in violation of the temporary restraining order); JTH Tax, Inc., 540 F.

Supp. 2d at 645.

             APPROPRIATE CONSEQUENCES FOR CIVIL CONTEMPT

       “Civil contempt orders—and the appropriate consequences for violating them—

fall to the district court's discretion.” Consumer Fin. Prot. Bureau v. Klopp, 957 F.3d

454, 461 (4th Cir. 2020). The remedy for civil contempt “must be tailored to either

coerce the contemnor into compliance with the court's order [or] compensate the

complainant for losses caused by past non-compliance.” Lambert v. Gift Dev. Grp., LLC,

No. 1:18-CV-00215, 2019 WL 177078, at *2 (M.D.N.C. Jan. 11, 2019). Attorneys’ fees

and costs may be awarded as appropriate compensation, see Cromer, 390 F.3d at 822,

and the Court may impose a daily fine to coerce a party into complying with its order.

See Certain Underwriters at Lloyd's v. AdvanFort Co., No. 1:18-CV-1421, 2020 WL

877981, at *1 n.3 (E.D. Va. Feb. 21, 2020) (collecting cases). If a fine is imposed, the

contemnor must be given an opportunity to purge himself of the contempt by showing

compliance, as the very purpose of the fine is to coerce compliance. See Davis v. Uhh

Wee, We Care Inc., No. ELH-17-494, 2019 WL 3457609, at *9 (D. Md. July 31, 2019);

Landman v. Royster, 354 F. Supp. 1292, 1301 (E.D. Va. 1973) (noting that a fine is

                                                7

       Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 57 of 63

     Case 1:20-cv-00077-CCE-JEP Document 26 Filed 03/30/21 Page 7 of 11
appropriate to “impress upon the defendants the need to take all steps necessary to carry

out all facets of the Court's order”).

       Pizza My Heart asks the Court to impose sanctions to coerce the defendants to

comply with this Court’s order and to compensate Pizza My Heart for the defendants’

non-compliance, Doc. 21 at ¶¶ 1–2, suggesting that a daily fine and an award of

attorneys’ fees and expenses is appropriate. In its discretion, the Court finds and

concludes that these are reasonable and appropriate sanctions.

       The defendants have not presented any evidence indicating they are unable to pay

a daily fine, and the record indicates that the trademark infringement is occurring during

the operation of an ongoing business. As such, the defendants can pay the fine from their

business proceeds. In similar cases, courts often impose daily fines between $500 and

$1,000. See, e.g., Trs. of the Heating, Piping & Refrigeration Pension Fund v. Clean Air

Mech., Inc., Civ. No. JKB-17-3690, 2020 WL 6395292, at *2 (D. Md. Nov. 2, 2020)

(imposing a daily fine of $500 on defendants who ignored subpoenas and failed to attend

the show cause hearing); Am. Nat'l Red Cross v. World Inst. of Safety LLC, Civ. No.

JKB-19-2310, 2020 WL 5913239, at *1 (D. Md. Oct. 5, 2020) (imposing $1,000 daily

fine on a defendant-company ignoring court orders addressing similar trademark

infringement violations); Enovative Techs., LLC v. Leor, 110 F. Supp. 3d 633, 635 (D.

Md. 2015) (imposing $1,000 daily fine on a defendant who was violating an injunction

requiring him to remove defamatory statements from his website).

       Upon consideration, and in view of the ongoing willful and blatant nature of the

contempt of court and the defendants’ complete disregard for the proceedings in this

                                               8

        Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 58 of 63

      Case 1:20-cv-00077-CCE-JEP Document 26 Filed 03/30/21 Page 8 of 11
court, the Court will impose a $1,000 daily fine to coerce compliance. The fine will be

excused if the defendants purge their contempt within 15 days of this order, upon

submission of testimony or declarations submitted under oath showing that the

defendants have ceased all infringing conduct. At any time, the defendants may file

evidence of compliance and a motion to terminate the daily fine. In the absence of proof

of compliance, the Court will review the propriety of a continuing fine on or around

October 29, 2021.

        The Court will also award Pizza My Heart its attorneys’ fees and costs because the

defendants willfully and deliberately continued to use the “LIL’ PIZZA MY HEART”

trade name, trademark, and related heart logo, despite the clear and unambiguous

language of the Court’s order, permanent injunction, and judgment. See Consol. HVAC,

Inc, 2006 WL 2563367, at *6.2 Based on the evidence presented by Pizza My Heart, see

Doc. 25, as authorized at the show cause hearing, the Court finds as a fact that Pizza My

Heart incurred reasonable attorneys’ fees and expenses of $26,870.81 in its attempt to

persuade and convince the defendants to comply with the Court’s order, permanent

injunction, and judgment, to prepare the pending motion and brief, and to attend the show

cause hearing.3



   2
     While willfulness is not an element of civil contempt, United States v. Westbrooks, 780
F.3d 593, 596 n.3 (4th Cir. 2015), courts generally award attorneys’ fees only upon a finding of
“willful disobedience” evidenced by actions rising to the level of “obstinacy, obduracy or
recalcitrance.” See Wagner v. Bd. of Educ. of Montgomery Cnty., 340 F. Supp. 2d 603, 620 n.8
(D. Md. 2004) (quotation omitted).
   3
     This sum does not include attorneys’ fees that Pizza My Heart incurred before the entry of
the Court’s June 26 order, permanent injunction, and final judgment. Doc. 25 at ¶ 14.
                                                  9

        Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 59 of 63

       Case 1:20-cv-00077-CCE-JEP Document 26 Filed 03/30/21 Page 9 of 11
      The Court FINDS that defendants LPMH, LLC, Nathan Scates Jones, and Reilley

Jones are in civil contempt of the Court’s June 26, 2020, order, permanent injunction, and

judgment and hereby ORDERS each defendant to comply immediately with all

provisions of the permanent injunction found on the court docket at Doc. 19.

      It is further ORDERED that:

   1. The plaintiff’s motion for civil contempt, Doc. 21, is GRANTED.

   2. The defendants, jointly and severally, shall pay for Pizza My Heart’s reasonable

      attorneys’ fees and costs of $26,870.81 incurred to coerce the defendants’

      compliance with the Court’s order, permanent injunction, and judgment, by

      delivering a check or money order to counsel of record for the plaintiff no later

      than April 30, 2021. Failure to pay these fees in full will result in entry of a civil

      judgment in the unpaid amount against the defendants without further notice and,

      upon notice and if appropriate, in additional sanctions.

   3. The defendants, jointly and severally, shall pay a daily fine of $1,000, payable to

      the United States, beginning today, and accruing until they show and prove that

      they are no longer in violation of the Court’s June 26, 2020, order, permanent

      injunction, and judgment. The defendants shall pay this amount by check or

      money order delivered to the Clerk of Court. If the defendants submit proof of

      compliance by April 14, 2021, the fine will be excused. In the absence of proof of

      compliance, the Court will enter judgment in favor of the United States for the fine

      amounts at appropriate times and without further notice to the defendants.



                                               10

       Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 60 of 63

     Case 1:20-cv-00077-CCE-JEP Document 26 Filed 03/30/21 Page 10 of 11
4. The plaintiff shall file a status report no later than October 15, 2021. If the

   defendants have not purged their contempt, the Court will evaluate the propriety of

   continuing to impose a fine and may consider other sanctions. To that end, the

   Court may order the United States Marshal to arrest the defendants and hold them

   in custody pending a hearing before the Court to determine what additional steps

   are needed to coerce their compliance.

5. The Clerk shall mail a copy of this Order to each defendant at each address

   reflected in the record and show service on the docket.

6. Counsel for the plaintiff shall mail a copy of this Order to each defendant at any

   other addresses it has or of which it becomes aware.




                                       __________________________________
                                        UNITED STATES DISTRICT JUDGE




                                            11

    Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 61 of 63

 Case 1:20-cv-00077-CCE-JEP Document 26 Filed 03/30/21 Page 11 of 11
                      Exhibit 3




Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 62 of 63
                                                        www.NC0EPO.C.bM
                              focio N.MAIN sr., sutis: :HS, FUQUAY VARiNA, NC 2752d



                                                     INVOICE
Parker Poe Adams & Bernstein LLP                                                               Invoice Number:      203105
ATTN: Catherine Lawson                                                                             Invoice Date: 01/16/2020
301 Fayetteville Street
Suite 1400
Raleigh, NC 27601

In Re:   Bradley vs. Analytical Grammar, Inc.
         Case Number: 5:19-cv-249-FL
         Witness(s): Matthew Bradley
         Attendance Date: 12/12/2019, 10:00 a.m.

         Description                                                                                                   Ext
         Original & 1 Copy                                                                                          404.75
         --Witness Copy to Read & Sign
         Half Day Appearance Fee                                                                                    115.00
         Exhibits                                                                                                    76.65
         --Complimentary PDF Package w/ Linked Exhibits
         Postage & Handling                                                                                          15.00

                                                                                                  Invoice Total:    611.40



                                        We Appreciate Your Business!

                                              Remit payment to:
                                               Depositions, Inc.
                                           1000 N Main St, Suite 215
                                           Fuquay-Varina, NC 27526



                                      INVOICE DUE WITHIN 30 DAYS.
                                           Tax ID: XX-XXXXXXX
                                  A $25 Late fee will be applied monthly to unpaid invoices.




           Case 5:19-cv-00249-FL Document 83-3 Filed 07/08/21 Page 63 of 63
